DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 6 and 8 have been amended. Claims 2, 12 and 18 remain cancelled. Claims 1, 3-11, 13-17 and 19-23 remain pending and are ready for examination.

Response to Arguments
Applicant’s arguments, see page 1 (numbered page 8) filed March 10th, 2022, with respect to Claims 1, 8 and 16 have been fully considered and are persuasive.  The 35 U.S.C. 112(a) Written Description Rejection of Claims 1, 8 and 16 has been withdrawn. 
The claim language prompting the 35 USC 112(a) Rejection was modified and now recites similar terminology (“Interposer”) that is expressly defined in the specification of the instant application. The applicant also made an argument regarding the teaching of the previous claim language, citing to the Figures and claim language.

Applicant’s arguments, see pages 2-6 (numbered pages 9-13) filed March 10th, 2022, with respect to Claims 1, 4-11, 13, 15-17 and 20-23 have been fully considered and are persuasive.  The 35 U.S.C. 112(a) Written Description Rejection of Claims 1, 8 and 16 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-11, 13-17 and 19-23 allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 8 and 16 have been determined to contain allowable subject matter and are therefore indicated as being allowable. The aforementioned independent claims recite the management of memory stack failures in multi-stack memory systems, and detail the process of dividing a block of data into a plurality of sub-blocks, which are used to create a reliability sub-block, which are then written to different memory stacks are a different address in each respective memory stack. The plurality of sub-blocks are then read to detect errors which will indicate memory stack failures, wherein the reliability sub-block can be utilized to recover correct data. Lastly, a front-end controller component is operable to produce different addresses for the plurality of sub-blocks and the created reliability sub-block based on a single given address for the block of data used to divide the plurality of sub-blocks. This process of memory stack failure detection and recovery is not taught by the current references nor the current technological field and is therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAH C KRIEGER whose telephone number is (571)272-3627.  The examiner can normally be reached on Monday - Friday 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.C.K./Examiner, Art Unit 2136                                                                                                                                                                                                                                                                                                                                                                                  /CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136